Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated January 24, 2022 and the amendment dated 4/1/2022. The following action is taken:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (2017/0249962  in view of Krichevsky et al (10360939)
The primary reference Peng discloses a pair of subwavelength focusing mirrors proximate a media-facing surface of the recording head, the subwavelength focusing mirrors separated from each other by a crosstrack gap (see  fig 3 elements 212a and 212b), the subwavelength focusing mirrors each comprising: a first material at the media-facing surface comprising Rh; and a liner comprising Au or Al that covers a first edge of the subwavelength focusing mirror that faces the crosstrack gap and further covers a second edge of the subwavelength focusing mirror that faces away from and is parallel to the media-facing surface; and a near-field transducer proximate the media-facing surface in the crosstrack, the near- field transducer (fig 3 elements 200, 208, 208a, 208c) extending further away from the media-facing surface than the subwavelength focusing mirrors (peg 208c) , the subwavelength focusing mirrors focusing waveguide light onto the near- field transducer (see fig 3 element 220). As for the limitation in in independent claim 16 citing  “enlarged part having a first convex….second convex”, such limitation is cited in claims 9 and 17 of the reference.
 Although the primary reference in paragraphs [0031] and [0035] disclose the use of Rh, Al, Au during the manufacturing the NFT, the reference does not explicitly disclose the use of “mirror” having the combined Au, or Al with Ru materials. The secondary reference in figs 8A-8D discloses a reflecting surface combining elements 106 and 104 made of Ru and Au as cited in column 7 lines 35-34 for the purpose of using material that tolerates high temperature thus preventing NFT deformation or expansion. Thus it would have been obvious to one of skilled in the art at the time the invention was made to use the teachings of the secondary reference and modify the primary reference. Such modification of using Ru or Au/Al is within the engineering capability of one skilled in the art in order to minimize disturbance in the NFT due to temperature fluctuations and thus enhance the NFT efficiency during data recording and reading operation. Therefore one skilled in the art would have been motivated to use the teachings of the secondary reference for the purpose of eliminating deformation in the NFT due to high temperature during a recording operation.

With respect to the limitation of claim 2 see paragraph [0037] of the primary reference.
With respect to the limitation of claim 8 see  the limitations cited in claims 9 and 17 of the primary reference wherein element 208 in fig 9  having a first and second convex surfaces.
With respect to the limitations of claims 9, 11 and 19 see fig 9 having linear 208 joining elements 208a and 208b of the primary reference having convex and concave curves depending on the top or bottom view of the figure.

With respect to the limitation of claims 10 and 20, if the first convex end is element 208a in fig 9 then it would be further extended from the medium facing surface of the mirror elements in fig 11 and 12 of the primary reference.

With respect to the limitation of claim 12 see fig 2 elements 200 and 204 of the primary reference.
With respect to the limitation of claims 13 and 17, the examiner read on the waveguide element 110 as the claimed single mode channel.
With respect to the limitation of claim 14 see element 200 having an offset direction with respect to the NFT element 208 of the primary reference.
With respect to the limitation of claim 15 see the mirrors elements 212a and 212b would block and reflect “back ground’ light as claimed.

Claim Objections
Claims 3-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach the “linear” thickness nor the use of a second material covering/slacked on the first material.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 10068596 showing a mirror element 30-32.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688